Citation Nr: 1234873	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-14 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from December 1955 to July 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The  issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service in the Air Force.  He specifically alleges that he was exposed to acoustic trauma while working near a flight line and relates an incident when several aircraft exploded.  As noted above, the Veteran had active Air Force service from December 1955 to July 1959.  His DD-214 Form indicates that his occupational specialty was woodworker.  The Veteran's service treatment records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center (NPRC). 

The Veteran essentially contends that he has suffered from bilateral hearing loss and tinnitus since service.  He has submitted his own statements and one from his wife in support of this contention.  

A private treatment record dated in February 2001 and a VA treatment record dated in August 2004 show treatment for hearing loss and tinnitus. 

As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements that there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board believes this low threshold requirement has been met in this case. This is particularly so where, as here, the Veteran's service records have been lost or destroyed, and the VA has a heightened obligation to seek to secure alternative records or otherwise assist in developing the claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss and tinnitus since service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should elicit from the Veteran a complete history of all inservice and postservice employment and noise exposure, as well as the history of the claimed conditions, including any treatment received over the years, since their onset.  

The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss and tinnitus.  If current hearing loss and tinnitus are identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss and tinnitus were incurred in service, including as the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss and tinnitus first manifested during his period service.  The examiner should also discuss the nature, severity and impact of any noise exposure subsequent to service. 

3.  Then, re-adjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


